John D. Bennett, S.
In this accounting proceeding the objectant, whose claim to certain shares of corporate stock has been rejected, seeks an examination of the administrators d. b. n. as “ adverse parties”. The representatives also seek an examination of the claimant.
The respondent is entitled to an examination of the representatives under both section 263 of the Surrogate's Court Act and section 288 of the Civil Practice Act.
‘ ‘ This is an application by an alleged creditor of decedent, to examine one of the coadministrators concerning her account and administration of the estate and the rejected claim of the movant. A creditor or a person claiming to be a creditor whose *537claim has been rejected is entitled to such relief under section 263 of the Surrogate’s Court Act and section 288 of the Civil Practice Act respectively (Matter of Stapf’s Will, 128 N. Y. S. 2d 850).” (Matter of Keren, 206 Misc. 769; cf. Matter of O’Shaughnessy, 144 Misc. 533.)
The administrators are directed to produce all books and papers in their custody or control for use upon the examination pursuant to section 296 of the Civil Practice Act.
The representatives are entitled to an examination of the objectant as to his claim under section 288 of the Civil Practice Act (Matter of Schwarts, 4 Mise 2d 982) and the production of books and records under section 296 of the Civil Practice Act.
Since the respondent’s motion is a cross motion and subsequent in time to the accountants’, the examination of the accountants will follow that of the objectant (Rules Civ. Prac., rule 121-a; Desiderio v. Oabrielli, 284 App. Div. 976).
The objectant’s request for the alternative examination of ‘ ‘ attorney or agents ’ ’ without specifically naming such persons is denied.
Settle order on five days’ notice.